DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teles et al. US Patent 7,838,705.
Regarding claim 1, Teles teach a process for making cyclododecene comprising:
a) A hydrogenation step of partially hydrogenating clyclododecatriene (column 12 lines 29-30);
b) Feeding cyclododecatriene and hydrogen into a continuous stirred tank reactor and a tubular reactor to produce cyclododecene (column 7 line 64 to column 8 line 2).
Regarding claim 3, the continuous stirred tank reactor and tubular reactor are sequentially connected (column 7 line 64 to column 8 line 2).
Regarding claim 5, the hydrogenation may contain a solvent comprising ethanol and with a ruthenium chloride catalyst containing triphenylphosphine and formaldehyde (column 10 line 41 and 67 and Example 1).
Regarding claim 8, the catalyst activator may comprise acetic acid (column 10 line 63).
Regarding claim 11, Teles teaches a device comprising a continuous reactor configured to accept cyclododecatriene and hydrogen and a tubular reactor that accepts cyclodecene from the continuous stirred tank reactor (column 7 line 64 to column 8 line 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 6, 7, 9, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Teles et al. US Patent 7,838,705.
Regarding claims 2 and 4, the residence time in the reactor is up to 30 h (column 8 line 37), thus overlapping with the claimed condition. When the claimed ranges lie inside or overlap the prior art, a prima facie case of obviousness exists.
Regarding claims 6 and 7, the ratio of ruthenium chloride to triphenylphosphine is about 1:113 (150 mg of ruthenium chloride and 20g of triphenylphosphine), thus overlaps the claimed range of 1:110 to 1:130.  The ratio of triphenylphosphine to formaldehyde is about 1:1.6 (12.5g of formaldehyde and 20g of triphenylphosphine), thus overlaps the claimed range of 1:1.5 to 1:2. (See Example 1). When the claimed ranges lie inside or overlap the prior art, a prima facie case of obviousness exists.
Regarding claim 9, the amount of catalyst in the hydrogenation comprises 150 mg of ruthenium chloride with respect to 1 kg of cyclodecatriene, thus overlaps the claimed range of 1 to 7 ppw. When the claimed ranges lie inside or overlap the prior art, a prima facie case of obviousness exists.
Regarding claim 10, the reaction in Example 2 is performed at 20 bar and 140 °C, thus within the claimed range.
Regarding claim 12, the continuous reactor is within the tubular reactor thus inherently should comply with the claimed expression (column 7 line 64 to column 8 line 2).
Regarding claim 13, Teles teaches a device comprising a continuous reactor configured to accept cyclododecatriene and hydrogen and a tubular reactor that accepts cyclodecene from the continuous stirred tank reactor (column 7 line 64 to column 8 line 2).
Teles doesn’t explicitly teach a second continuous reactor but teaches at least one continuous stirred reactor, thus suggest there may be a second continuous reactor. 
Regarding claim 14, the continuous reactor is within the tubular reactor thus inherently should comply with the claimed expression (column 7 line 64 to column 8 line 2).
Regarding claim 15, Teles teaches a device comprising a continuous reactor configured to accept cyclododecatriene and hydrogen and a tubular reactor that accepts cyclodecene from the continuous stirred tank reactor (column 7 line 64 to column 8 line 2) wherein hydrogen may be added to different stages of the reactor (column 15 line 20). 

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/Primary Examiner, Art Unit 1772